DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The “Related Applications Information” needs to be updated to include any allowed patent numbers.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20  of U.S. Patent No. 10993486 and claims 1-20 of  U.S. Patent No.   10357068 . Although the claims at issue are not identical, they are not patentably distinct from each other because the claims claim the same temperature regulating garment with the  first and second major and first and second minor body edge, neckline , front and back panels and neck region with the  first and second pockets  to contain at least one temperature regulating pack as claimed in claims 1, 10 and 18. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Silverberg(US 2011/0302703) in view of Mould-Millman (US 2011/0302703) and Head (US 2002/0092312)..

In regard to claim 1 Silverberg discloses a  temperature-regulating garment 10 as in figure 1, comprising:

a first and second major garment body edge at the top edge 108 of the garment body at the collar 116 

and at the bottom edge at 94 in figure 1 and para. (0022) in figure 1 ;


a first minor garment body edge 24;

a second minor garment body edge 26;

a neckline  108/116 defining a neck opening and formed by at least a portion of the first major garment 


body edge;

a front panel of  left 16/66 and right  18/58, the front panel extending longitudinally between the first 

and second major garment body edges and having front panel inside and outside surfaces not numbered 

in figure 1 and see Silverberg paras (0017-0025) ;

a back panel 12 , the back panel extending longitudinally between the first and second major garment 

body edges and having back panel inside and outside surfaces; and wherein the panel is of a single piece 

of material. Silverberg discloses the neck region bordering the neckline and includes pockets    

 of   a first pocket and  a  second pocket wherein the first pocket and second pocket are configured 

to contain at least one temperature-regulating pack 70,80,90 in figure 111.  However, Silverberg does 

not state tht the  pocket as near the neck region. 

Head  discloses first and second neck pockets at 71, 76 in figure 6 with each configured to accept a 

temperature regulating pack, the first  pocket being disposed upon at least one of the right front 

panel and the back panel, with the first neck pocket spanning the first major garment body edge, the first 

neck pocket being attached to at least one of the right front panel inside surface, the right front outside 

surface, the back panel inside surface and the back panel outside surface, the second neck pocket 

spanning the first major garment body edge, the second neck pocket being attached to at least   one of the 

left front panel inside surface, left front panel outside surface, back panel inside surface, and back panel 

outside surface.  Mould-Milman discloses both the neck front and or back panel pocket locations 

160,165 

in figure 1 and a belt 130,135 in figure 1 attached to the back panel, the belt having longitudinally 

spaced first and second belt ends 131,165 in figure 1 separated by a belt body, the first and second belt 



ends being capable of being selectively mutually engaged for maintaining the belt body around the back 

panel and the right and left front panels to secure the temperature regulating garment around a torso of  

the user.  Accordingly it would have been obvious to one having ordinary skill in the art at the time of 

the invention to modify the garment of Silverberg with the teaching of MOULD-MILMAN and HEAD to 

include  pockets a t the neck region and to   include         temperature regulating packets within the 

pockets in order to cool the wearer as desired and to secure the garment on the wearer with a belt. 

In regard to claim 2  Silverberg discloses a temperature-regulating garment of claim 1 and at 16/56 and 

18/58 in  figure 1 and paras. (0017-0025) discloses  wherein the front panel portion comprises a right 

front panel portion and a left front panel portion.

In regard to claim 3  Silverberg discloses the  temperature-regulating garment of claim 2, wherein the 

right front panel portion and the left front panel portion are comprised of a single piece of material as 

seen in figure 1.

In regard to claim 4 Silverberg discloses the  temperature-regulating garment of claim 1 and  further 

wherein the back panel is a single panel comprised of a single piece of material as seen in figure 1.

In regard to claim 5 Silverberg, Head and Mould-Milman disclose the temperature-regulating garment of 

claim 1 and  , wherein Head discloses the first neck pocket 71  and the second neck pocket 76 in figure 6  

that span from  the front panel to  the back panel of the garment. (See Head figure  6) . 


IN regard to claim 6 Silverberg, Head and Mould-Milman disclose the  temperature-regulating garment 

of claim 1 and further wherein the front panel portion and the rear panel portion are separate panels 

that are joined via at least  one panel joining seam 20 and 22 as in  Silverberg figure 1.

In regard to claim 7 Silverberg, Mould-Milman and  Head discloses the temperature-regulating garment 

of claim 1 and further  wherein the first pocket is connected to least one of , the front panel inside 

surface of 56 at 60,65,68, the front panel outside surface as in figure 4 at 102 or 103 , the back panel 

inside surface at 12 with pocket 62 and

the second pocket is connected to at one of the front panel inside surface 74 with pocket 80, in figure 1  

the front panel outside surface 104 in figure 5 with pocket 102  as claimed. 

In regard to claim 8 Silverberg, Mould-Milman and Head discloses the  temperature-regulating garment 

of claim 2, further comprising:

at least one body pocket 62 , the at least one body pocket being configured to contain a temperature-

regulating pack, the body pocket being connected to at least one of the right front panel inside surface, 

the right front panel outside surface, the left front panel inside surface, the left front panel outside 

surface, the back panel inside surface, the back panel inside surface, or the back panel outside surface as 

seen in figure 1 of Silverberg as discussed above.

In regard to claim 9 Silverberg, Head and Mould-Milman discloses the temperature-regulating garment 

of claim 2, including at least one selectively operable panel fastener as seen in Mould-Milman at 

130,135 of a belt in figure 1 attached to the back panel for securing the 

temperature-regulating garment around a torso of a user of the temperature-regulating garment.


Accordingly it would have been obvious to one        having ordinary skill in the art at the time of the 

invention to modify the garment of Silverberg with the teaching of Mould-Milman do include a     belt to 

better secure the garment about the were in use. 

In regard to claim  10 Silverberg discloses a temperature-regulating garment 10 in figure 1 , comprising:

a back panel 12  in figure 1 and para (0017-0025) portion having back panel portion inside 54 and 

outside 14  surfaces;

a right front panel portion 12 connected to the back panel 14, the right front panel portion  12 having 

right front panel portion inside 56 and outside surfaces16 ;

a left front 18  panel portion connected to the back panel, the left front panel portion having left front 


panel portion inside 58  and outside surfaces 18;


a neck opening 108/116 , wherein the neck opening is defined by and bordered by a neck region, 

wherein the back panel portion, right front panel portion and left front panel portion border the neck 

region.  However, Silverberg does not disclose the first pocket proximal to the neck region; and

a second pocket proximal to the neck region, wherein the first pocket and second pocket are configured 

to contain at least one temperature-regulating pack.  Head discloses the first nad second neck pockets 

71,76 in figure 6 each configured to accept a temperature regulating pack. 


Accordingly it would have been obvious  to one having ordinary skill in the art at the time the invention 

was made to modify the garment of   Silverberg with the teaching of Head and Mould- Milman to 

include the   pockets and temperature regulating  packs to cool the wearer as desired. 

In regard to claim 11 Silverberg, Head and Mould-Milman disclose the  temperature-regulating garment 

of claim 10, further comprising:


a first body pocket attached to at least one of the right front panel portion inside surface or right front 

panel portion outside surface, wherein the first body pocket is slanted; and

a second body pocket attached to at least one of the left front panel portion inside surface or left front 

panel portion outside surface, wherein the second body pocket is slanted, wherein the first body pocket 

and second body pocket are configured to contain at least one temperature-regulating pack in an 

orientation that follows an intercostal space of a wearer of the temperature regulating garment’s ribs as 

previously discussed above in regard to claim 1 .

12. The temperature-regulating garment of claim 10, further comprising:

at least one first armhole defined by the back panel portion and the right front panel portion; and

at least a second armhole defined by the back panel portion and the left front panel portion.

In regard to claim 13 Silverberg, Head and Mould-Milman disclose the  temperature-regulating garment 

of claim 10, including at least one selectively operable panel fastener  28 for engaging the right and left 

front panel portions as seen in figure 4  to secure the temperature-regulating garment around a torso of 

a user of the temperature- regulating garment.

IN regard to claim 14 Silverberg, Head and Mould-Milman disclose the temperature regulating garment 

of claim 10, further comprising a third body pocket attached to 

at least one of the back panel portion inside surface, or back panel portion outside surface, wherein the 

third body pocket is configured to contain at least one temperature-regulating pack as seen in figure s 4 

and 5 and 1 with pockets 102,62 .

IN regard to claim 15 Silverberg, Head and Mould-Milman disclose temperature regulating garment of 

claim 10, wherein the right front panel portion and the left 

front panel portion are connected to the back panel portion via a panel joining seam 20 or 22 in figure 1.

IN regard to claim 16 Silverberg, Head and Mould-Milman disclose temperature regulating garment of 

claim 12, wherein the right front panel portion is connected 

to the back panel portion via a body connection frontier at 22 in figure 1 .

In regard to claim 17 Silverberg, Head and Mould-Milman disclose temperature regulating garment of 

claim 12, wherein the left front panel portion is connected to the back panel portion via a body 

connection frontier 22 in figure 1 .

In regard to claim 18 Silverberg, Head and Mould-Milman disclose a temperature-regulating garment as 

discussed above in regard to claim 1   and as follows including the    elements as claimed, 

comprising:

a back panel portion24  having back panel inside 14and outside surfaces 54 ;

a right front panel portion connected to the back panel, the right front panel portion having right front 

panel portion inside and outside surfaces  ; 16/56,18/58  

a left front panel portion connected to the back panel portion and having left front panel portion inside 

and outside surfaces  16/56 and connection 20 in figure 1 ;

a neck region 108/116 bordering a neck opening of the garment, wherein the right front panel portion 16 , 

left front 18

panel portion, and the back panel portion 12 border the neck region of the garment;

a first body pocket attached to at least one of the right front panel portion inside surface  60 or right front 

panel portion outside surface, wherein the first body pocket 60  is slanted on the garment and 

configured to 

contain at least one temperature regulating pack 62 ; and a second body pocket attached to at least one of 

the left front panel portion inside surface body pocket 60

is slanted on the garment and configured to contain at least one temperature regulating pack as seen in 

figure 1 .

In regard to claim 19 Silverberg, Head nad Mould-Millman disclose the  temperature-regulating garment 

of claim 18, further comprising 

 of   a first pocket and  a  second pocket wherein the first pocket and second pocket are configured 

to contain at least one temperature-regulating pack 70,80,90 in figure 111.  However, Silverberg does 

not state tht the  pocket as near the neck region. 

Head  discloses first and second neck pockets at 71, 76 in figure 6 with each configured to accept a 

temperature regulating pack, the first  pocket being disposed upon at least one of the right front 

panel and the back panel, with the first neck pocket spanning the first major garment body edge, the first 

neck pocket being attached to at least one of the right front panel inside surface, the right front outside 

surface, the back panel inside surface and the back panel outside surface, the second neck pocket 

spanning the first major garment body edge, the second neck pocket being attached to at least   one of the 

left front panel inside surface, left front panel outside surface, back panel inside surface, and back panel 

outside surface.  Mould-Milman discloses both the neck front and or back panel pocket locations 

160,165 

in figure 1

In regard to claim 19 Silverberg, Head and Mould-Millman discloses the  temperature-regulating 

garment of claim 18, further comprising:

Mould-Milman discloses both the neck front and or back panel pocket locations 

160,165 

in figure 1 and a belt 130,135 in figure 1 attached to the back panel, the belt having longitudinally 

spaced first and second belt ends 131,165 in figure 1 separated by a belt body, the first and second belt 



ends being capable of being selectively mutually engaged for maintaining the belt body around the back 

panel and the right and left front panels to secure the temperature regulating garment around a torso of  

the user.  Accordingly it would have been obvious to one having ordinary skill in the art at the time of 

the invention to modify the garment of Silverberg with the teaching of MOULD-MILMAN and HEAD to 

include  pockets a t the neck region and to   include         temperature regulating packets within the 

pockets in order to cool the wearer as desired and to secure the garment on the wearer with a belt. 

In regard to claim 2  Silverberg discloses a temperature-regulating garment of claim 1 and at 16/56 and 

18/58 in  figure 1 and paras. (0017-0025) discloses  wherein the front panel portion comprises a right 

front panel portion and a left front panel portion.


In regard to claim 21 Silverberg, Head and Mould-Millman discloses the  temperature-regulating 

garment of claim 18, including at least one selectively operable panel fastener  28 as in Silverberg for 

engaging the right and left front panels to secure the temperature-regulating garment around a torso of 

the a user of the temperature- regulating garment.

In regard to claim 22 Silverberg, Head and Mould-Millman discloses temperature regulating garment of 

claim 18, further comprising a rear body pocket at one of the back panel portion inside surface 90 , or 

back panel portion outside surface, wherein the rear body pocket is configured to contain at least one 

temperature- regulating pack 62 in figure 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA M HALE whose telephone number is (571)272-4984. The examiner can normally be reached MON.-THURS..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 1-571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLORIA M HALE/Primary Examiner, Art Unit 3732